DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2020 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melissa Hunter-Ensor on 03/26/2021.
The application has been amended as follows: 
1. (Currently amended) A method of treating a hematological cancer in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a dihydroorotate dehydrogenase (DHODH) inhibitor, wherein the dihydroorotate inhibitor is selected from the group consisting of 6-fluoro-2-(2'-fluoro-[1,1'-biphenyl]-4-yl)-3-methylquinoline-4-carboxylic acid;; and wherein the 6-fluoro-2-(2'-fluoro- [1,1'-biphenyl]-4-yl)-3-methylquinoline-4-carboxylic acid is administered to the subject by injection.

3. (Previously presented) The method according to claim 1, wherein 6-fluoro-2-(2'-fluoro-[1,1'-biphenyl]-4-yl)-3-methylquinoline-4-carboxylic acid or a salt or solvate thereof is administered to the subject with a frequency less than or equal to once every 72 hours.
4. (Previously presented) The method according to claim 1, wherein the hematological cancer comprises acute myeloid leukemia (AML), acute promyelocytic leukemia (APL), mixed-lineage leukemia (MLL), myelodysplastic syndrome (MDS), and/or chronic myeloid leukemia (CML).  
5. (Previously presented) The method according to claim 4, wherein the hematological cancer comprises AML.  
6. (Previously presented) The method according to claim 1, wherein the subject has been treated or is being treated for a hematological cancer characterized by differentiation arrest.
7. (Currently amended) The method according to claim [[2]] 1, wherein 6-fluoro-2-(2'-fluoro- [1,1'-biphenyl]-4-yl)-3-methylquinoline-4-carboxylic acid is administered to the subject by 
8. (Previously presented) The method according to claim 1, wherein at least one additional agent useful for treating a hematological cancer is further administered to the subject.
9. (Currently amended) The method according to claim 8, wherein the additional agent is arsenic trioxide.  
10. (Previously presented) The method according claim 1, wherein the subject is not responsive to one or more anticancer agents.
11. (Previously presented) The method according to claim 1, wherein the method comprises administering to the subject a composition comprising a dihydroorotate dehydrogenase (DHODH) inhibitor in an amount and for a duration sufficient to increase levels of dihydroorotate and/or to reduce levels of uridine in a biological sample obtained from the subject, thereby treating the hematological cancer.
Claims 12-17 are canceled.

Reasons for Allowance
Applicants agreed to amend the claims to be more consistent with the results presented in the as-filed Application and explained by the inventor David Sykes in the interview dated 15-MAY-2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/IVAN A GREENE/Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619